 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAREN RIGSBY, Trustee of the MARSH               No. 2:17-cv-1347-MCE-EFB
      REVOCABLE TRUST OF 2003, and
12    DONALD P STEINMEYER, an
      individual,
13                                                     ORDER AFTER HEARING
                         Plaintiffs,
14
              v.
15
      INTERCARE SPECIALTY RISK
16    INSURANCE SERVICES, INC., a
      California Corporation; ISR HOLDINGS,
17    INC, a California Corporation; KEVIN
      HAMM, an individual; and PATRIOT
18    NATIONAL, INC., a Florida Corporation,
19                       Defendants.
20

21           This case was before the court on October 24, 2018, for hearing on plaintiffs’ motions to

22   (1) compel defendant Phoenix Risk Management, Inc. (“Phoenix”) to provide responses to

23   interrogatories (ECF No. 120) and (2) extend length of the deposition of defendant ISR Holdings,

24   Inc.’s person most knowledgeable to exceed the seven-hour limit established by Federal Rule of

25   Civil Procedure 30(d)(1) (ECF No. 123). Attorney Robert Riggs appeared on behalf of plaintiffs;

26   no appearance was made by any of the defendants.

27   /////

28   /////
                                                       1
 1          For the reasons stated on the record, it is hereby ORDERED that:
 2          1. Plaintiffs’ motion to compel defendant Phoenix to provide responses to interrogatories
 3   (ECF No. 120) is denied without prejudice. Plaintiffs may renew their motion should that
 4   corporation retain new counsel.
 5          2. Plaintiffs’ motion to extend the deposition time of defendant ISR Holdings, Inc.’s
 6   person most knowledgeable (ECF No. 123) is granted in part. While the corporation cannot
 7   proceed without counsel, witnesses with relevant information may be deposed--either as
 8   individually named defendants or as third party witnesses. Here, plaintiffs have identified the
 9   individually named defendant Kevin Hamm as a person having relevant information whom
10   plaintiff wishes to depose. Accordingly, for the reasons stated on the record at the hearing, Kevin
11   Hamm is ordered to appear for deposition on November 27 and 28, 2018, at Aiken Welch Court
12   Reporters, 2520 Venture Oaks Way, Suite 430, Sacramento, California. Further, as stated on the
13   record, the court finds good cause for the deposition to exceed the seven-hour limitation of
14   30(d)(1). The deposition shall commence each day at 10:00 a.m. and shall not exceed 12 total
15   hours. Mr. Hamm is admonished that absent a showing of extraordinary cause, the court will not
16   continue the deposition to a later date.
17   DATED: October 31, 2018.
18

19

20

21

22

23

24

25

26

27

28
                                                       2
